Citation Nr: 0513658	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error in a November 
1971 rating decision which assigned a 10 percent rating for 
the residuals of a perforating gunshot wound to the right 
foot, Muscle Group X.  


REPRESENTATION

Appellant represented by:	Bosley, Schatz & Bolinger, 
Attorneys at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from September 1968 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Sioux Falls, South Dakota.                


FINDING OF FACT

The unappealed November 1971 rating determination, which 
granted service connection for the residuals of a perforating 
gunshot wound to the right foot, Muscle Group X, and assigned 
a 10 percent disability evaluation, considered the correct 
evidence and law as it then existed, and it did not involve 
an error that would undebatably lead to a different result if 
such error were corrected.  The decision was supported by the 
evidence then of record.   


CONCLUSION OF LAW

The November 1971 decision, which granted service connection 
for the residuals of a perforating gunshot wound to the right 
foot, Muscle Group X, and assigned a 10 percent disability 
evaluation, did not contain clear and unmistakable error 
(CUE).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2004).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have also been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefines VA's 
duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that because CUE claims are not conventional 
appeals, but rather are requests for revisions of previous 
decisions, provisions of the VCAA are not applicable thereto.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
Although this holding pertains to an allegation of CUE in a 
decision by the Board, the Board concludes that this judicial 
construction is equally applicable when the issue involves an 
allegation of CUE in an otherwise final decision by a 
regional office.

As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to the veteran's CUE claim.  
Thus, a remand for any further technical compliance with the 
provisions of the VCAA is not necessary.


II.  Factual Background

The appellant's service medical records show that on August 
8, 1969, the appellant was injured as a result of hostile 
action with a gunshot wound to his right foot.  According to 
the records, he was hit by an enemy round in a firefight at 
Quang Ngai in the Republic of Vietnam.  The appellant had 
debridement of his wound on the date of his injury, and the 
round which had lodged in his foot was removed.  On August 
14, 1969, the appellant was taken to the operating room for 
DPC (delayed primary closure) of the wound of his right foot.  
It was noted that he made a satisfactory recovery 
postoperatively and began weight bearing on approximately 
August 25, 1969.  The appellant later developed a small ulcer 
on the sole of his foot, with progressively adequate healing.  
Upon his discharge from the 27th Surgical Hospital in October 
1969, he was diagnosed with a gunshot wound of the right 
foot, with no artery or nerve involvement.  Under the heading 
"Disposition," it was noted "To Duty Without Profile."  In 
August 1971, the appellant underwent a separation 
examination.  At that time, it was reported that the 
appellant had pain in the 2nd digit of his right foot.  The 
appellant's feet were clinically evaluated as "normal."       

In October 1971, the appellant underwent a VA examination.  
At that time, the examining physician stated that while the 
appellant was in the military, he received a perforating 
gunshot wound to the plantar aspect of the ball of the right 
foot.  The examiner indicated that the appellant currently 
complained of numbness in the end of the right 2nd toe.  The 
examiner also noted that when the appellant engaged in 
athletics, he had soreness through the plantar aspect of the 
ball of the foot.  According to the examiner, if the 
appellant was on his feet to any great extent, the symptoms 
bothered him to a very minimal degree.  Upon physical 
examination, in regard to the appellant's residuals of a 
gunshot wound to the plantar aspect of the ball of the right 
foot, the examiner stated that the wound of entrance showed a 
very well healed, slightly calloused scar which was one inch 
long over the plantar aspect of the ball of the foot, just 
behind the head of the 1st metatarsal.  The wound of exit was 
on the plantar aspect of the foot, at the base of the 3rd and 
4th toes.  According to the examiner, those wounds were 
cleaned and connected by a debridement wound, the scar of 
which was slightly calloused, not particularly tender.  There 
was numbness at the end of the right 2nd toe and minimal loss 
of flexion of the 1st, 2nd, and 3rd toes.  The diagnosis was 
residuals of a perforating gunshot wound of the plantar 
aspect of the ball of the right foot.  The examiner reported 
that the appellant had a normal gait and was able to walk on 
the heels and balls of the feet with no symptoms.  

At that time of the appellant's October 1971 VA examination, 
the appellant had x-rays taken of his right foot.  The x-rays 
were reported to be negative.        

By a November 1971 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of a perforating gunshot wound to the right 
foot, Muscle Group X.  At that time, the RO assigned a 10 
percent disability rating under Diagnostic Code 5310, 
effective from September 16, 1971, for the appellant's 
service-connected right foot disability.     

In October 2002, the appellant's representative submitted on 
behalf of the appellant a claim which alleged that there was 
CUE in the RO's November 1971 decision, which assigned a 10 
percent rating for the service-connected residuals of a 
perforating gunshot wound to the right foot, Muscle Group X.  
It was contended that because the appellant suffered a deep 
penetrating wound by a missile which required debridement, he 
had a moderately severe muscle disability and, as such, a 20 
percent rating should have been assigned.  

By a May 2003 decision, the RO granted the appellant's claim 
of entitlement to service connection for a residual scar of 
the plantar surface of the right foot due to a gunshot wound.  
At that time, the RO assigned a 10 percent disability rating 
under Diagnostic Code 7804, effective from October 15, 2002, 
for the appellant's service-connected scar of the right foot.  
In the same rating action, the RO also found CUE in the 
November 1971 rating decision in the failure to grant service 
connection for numbness of the second toe of the right foot.  
Thus, the RO assigned a noncompensable disability rating 
under Diagnostic Code 8721, effective from September 16, 
1971, for the appellant's service-connected numbness of the 
second toe of the right foot.  The RO also assigned a 10 
percent disability rating under Diagnostic Code 8721, 
effective from October 15, 2002, for the appellant's service-
connected numbness of the second toe of the right foot.  

In the May 2003 decision, the RO further determined that 
there was no CUE in the November 1971 RO decision with regard 
to the assignment of a 10 percent evaluation for residuals of 
the perforating gunshot wound to the right foot.  In the 
November 1971 rating action, the appellant's claim for 
service connection for residuals of a perforating gunshot 
wound to the right foot, Muscle Group X, was granted and a 10 
percent disability rating under Diagnostic Code 5310, 
effective from September 16, 1971, was assigned for the 
appellant's service-connected right foot disability.  The 
appellant's representative maintained that a CUE was made in 
not assigning a 20 percent evaluation for the service-
connected right foot disability, based on the wound being a 
deep penetrating wound that required debridement, thereby 
being moderately severe.  However, the RO indicated that upon 
a review of the regulations in effect at the time of the 
decision, in order to be moderately severe, there had to be 
"through-and-through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intramuscular cicatrization."  
The RO noted that although the appellant had a through-and-
through wound that was debrided, there was no evidence of 
prolonged infection, sloughing of soft parts or intramuscular 
cicatrization.  Thus, the RO stated that a CUE error was not 
found in the assignment of the moderate (10 percent) level of 
severity of the gunshot wound.       

In September 2003, the appellant's representative submitted a 
Notice of Disagreement (NOD).  In the NOD, the appellant's 
representative stated that by the May 2003 rating, the RO 
denied the appellant's CUE claim on the basis that although 
there was evidence at the time of the November 1971 rating 
that the appellant had a through-and-through wound that was 
debrided, there was no evidence of prolonged infection, 
sloughing of soft parts, or intramuscular cicatrization.  
Thus, the RO concluded that a CUE error was not found in the 
assignment of the moderate (10 percent) level of severity of 
the gunshot wound.  However, the appellant's representative 
reported that the regulations in effect at the time of the 
November 1971 rating were written with the term "or" rather 
than the term "and," thereby requiring only one of the 
criteria of the regulation to be met, rather than all of the 
criteria.  The representative noted, in essence, that in 
order for the appellant to warrant a 20 percent evaluation 
under Diagnostic Code 5310, the appellant was not required to 
show a through-and-through wound with debridement, prolonged 
infection, sloughing of soft parts, and intramuscular 
cicatrization, but rather, as long as he showed a through-
and-through wound with one of the aforementioned symptoms, a 
20 percent rating was warranted.  Therefore, the appellant's 
representative maintained that in 1971, the RO misapplied the 
regulations to the facts then in existence, and that given 
that the appellant had a through-and-through wound that was 
debrided, the November 1971 rating decision should be revised 
to show that the appellant had had a 20 percent disability 
rating since September 1971.  

In March 2004, the appellant's representative submitted a 
substantive appeal.  In the substantive appeal, the 
appellant's representative indicated that the appellant's 
service medical records showed that he had sustained a 
through-and-through wound which required debridement to 
Muscle Group X.  According to the representative, that 
mandated a finding of a moderately severe muscle injury under 
Diagnostic Code 5310 at 20 percent.  The representative 
maintained that the RO ignored that regulation in its 
November 1971 rating decision and, as such, the November 1971 
rating decision should be revised to assign a 20 percent 
disability rating since September 16, 1971.

III.  Analysis

Under applicable criteria, RO decisions that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  See 38 C.F.R. § 3.105(a).  The 
question of whether clear and unmistakable error is present 
in a prior determination is analyzed under a three-pronged 
test.  First, it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In 1971, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (1971).  The percentage 
ratings contained in the Rating Schedule represented the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (1971).  

The applicable rating criteria in effect at the time of the 
November 1971 rating decision set forth factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma.  38 C.F.R. § 4.56 (1971).  The Rating Schedule 
characterized the types of residual disability of muscles as 
slight, moderate, moderately severe, and severe.  38 C.F.R. 
§§ 4.56, 4.73 (1971).  The disability picture was based on 
the cardinal symptoms of muscle disability, to include 
weakness, fatigue, pain, uncertainty of movement, and on the 
objective evidence of muscle damage and the cardinal signs of 
muscle disability, to include loss of power, lowered 
threshold of fatigue and impairment of coordination.  38 
C.F.R. § 4.54 (1971).

A disability of Muscle Group X, the intrinsic muscles of the 
foot, was rated under Diagnostic Code 5310, which provided 
separate rating criteria for the plantar and dorsal intrinsic 
muscles of the foot.  The plantar muscles included the 
following: (1) flexor digitorum brevis; (2) abductor 
hallucis; (3) abductor digiti V; (4) quadratus plantae; (5) 
lumbricales; (6) flexor hallucis; (7) abductor hallucis; (8) 
flexor digiti V, brevis; and (9) abductor digiti V, opponens 
digiti V, and interossei plantar.  The functions of the 
plantar muscles were movements of the forefoot and toes and 
propulsion thrust in walking.  The other important plantar 
structures were the following: plantar aponeurosis, long 
plantar and calcaneonavicular ligaments, tendons of posterior 
tibial, peroneus longus, and long flexors of great and little 
toes.  A noncompensable, 10 percent, 20 percent, and 30 
percent evaluations were warranted for slight, moderate, 
moderately severe, and severe impairments of the plantar 
muscles, respectively.  38 C.F.R. § 4.73, Diagnostic Code 
5310 (1971).

The dorsal muscles included the following: (1) extensor 
hallucis brevis; (2) extensor digitorum brevis; and (3) 
dorsal interossei.  The other important dorsal structures 
were (1) the cruciate, crural, deltoid, and other ligaments; 
and (2) the tendons of long extensors of toes and peronei 
muscles.  A zero percent evaluation was warranted for a 
slight impairment of the dorsal muscles, 10 percent 
evaluation for moderate and moderately severe impairments, 
and a 20 percent evaluation for severe impairment.  Id. 

The minimum rating for through-and-through wounds of the foot 
was 10 percent.  Id.  

Under 38 C.F.R. § 4.72 (1971) attention was to be given first 
to the deeper structures injured, bones, joints, and nerves.  
The location of the foreign bodies may have established the 
extent of the penetration and consequent damage.  A through- 
and-through injury with muscle damage was to be rated always 
as at least a moderate injury for each group of muscles 
damaged.  A compound comminuted fracture with muscle damage 
from the missile established severe muscle injury, with 
possible additional disability from malunion of bone, 
ankylosis, etc.  This section was taken as establishing 
entitlement to a rating of severe grade where there was a 
history of compound comminuted fracture and definite muscle 
or tendon damage from the missile.  However, there were 
locations, as in the wrist or tibia, where muscle damage 
might have been minimal and damage to tendons might have been 
repaired by suture, and that in such cases, requirements for 
severe ratings were not necessarily met.  38 C.F.R. § 4.72 
(1971).  

Under 38 C.F.R. § 4.56(a) (1971) a slight (insignificant) 
disability of a muscle involved a simple muscle wound without 
debridement, infection, or effects of laceration.  The 
history of a slight disability was evidenced by service 
department records showing a wound of slight severity or of 
relatively brief treatment, with a return to duty.  There was 
healing with good functional results, and no consistent 
complaint of the cardinal symptoms of muscle injury or of 
painful residuals.  Objective findings were (1) a minimal 
scar; (2) slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus; (3) no significant impairment of 
function and no retained metallic fragments.  38 C.F.R. § 
4.56(a) (1971).

Under 38 C.F.R. § 4.56(b) (1971) through-and-through or deep 
penetrating wounds of relatively short track by a single 
bullet or small shell or shrapnel fragment were to be 
considered as being of at least moderate degree of muscle 
disability.  The type of injury resulting in a moderate 
disability of the muscles was manifested by the absence of 
explosive effect of a high velocity missile and of residuals 
of debridement or of prolonged infection.  The history of a 
moderate disability was supported by service department or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  The record in the file showed a 
consistent complaint from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of a moderate disability were 
(1) entrance and (if present) exit scars, linear or 
relatively small and so situated as to indicate a relatively 
short track of the missile through muscle tissue; (2) signs 
of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1971).

It was also provided in 38 C.F.R. § 4.56(c) (1971) that a 
moderately severe disability of muscles pertained to an 
injury involving a through-and-through or deep penetrating 
wound by a high velocity missile of small size or by a large 
missile of low velocity, with debridement, prolonged 
infection or sloughing of soft parts, intramuscular 
cicatrization.  38 C.F.R. § 4.56(c) (1971).

The history of a moderately severe disability was supported 
by service department or other sufficient evidence of 
hospitalization for a prolonged period in service for 
treatment of a wound of a severe grade.  The record in the 
file showed a consistent complaint of the cardinal symptoms 
of muscle wounds.  Evidence of unemployability because of an 
inability to keep up to production standards, if present, was 
to be considered, if present.  Objective findings of a 
moderately severe disability were entrance and (if present) 
exit scars, relatively large and so situated as to indicate 
the track of the missile through important muscle groups.  
There were indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side.  Tests of strength and endurance of muscle groups 
involved in comparison to the sound side gave positive 
evidence of marked or moderately severe loss.  Id.  

In this case, the appellant contends that the November 1971 
decision, in which the RO granted service connection for the 
residuals of a perforating gunshot wound to the right foot, 
Muscle Group X, and assigned a 10 percent disability 
evaluation, was based on CUE.  In this regard, the 1971 RO 
decision was not appealed by the appellant, and thus the 
decision is final, unless the decision is shown to be based 
on CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2004).  The appellant has made no specific allegations that 
the correct facts as they were known at the time were not 
before the RO in November 1971.  Instead, the appellant 
contends that, at the time of the rating decision in 
question, the RO failed to correctly apply the criteria of 
the appropriate diagnostic code, and that he experienced 
symptomatology sufficient to warrant the assignment of a 20 
percent rating under Diagnostic Code 5310 for his service-
connected right foot disability.  Specifically, the appellant 
maintains that the evidence at the time of the November 1971 
rating decision - notably, the service medical records 
showing that he had sustained a through-and-through wound 
which required debridement to Muscle Group X - compels a 
conclusion that a 20 percent disability rating was warranted 
under Diagnostic Code 5310 for the residuals of a perforating 
gunshot wound to the right foot.    

At the time of the November 1971 RO decision, the appellant's 
service medical records showed that in August 1969, the 
appellant had sustained a through-and-through gunshot wound 
to his right foot that was subsequently debrided.  The 
records further reflect that in October 1969, the appellant 
was released from the hospital to full duty without profile 
and then served out his full tour of active duty.  In 
addition, upon his August 1971 separation examination, 
although it was reported that the appellant had pain in the 
2nd digit of his right foot, it was also noted that the 
appellant's feet were clinically evaluated as "normal."  
The Board further observes that in the appellant's October 
1971 VA examination, the wound of entrance showed a very well 
healed, slightly calloused scar which was one-inch long over 
the plantar aspect of the ball of the foot.  There was also a 
wound of exit on the plantar aspect of the foot, and those 
wounds were cleaned and connected by a debridement wound, the 
scar of which was slightly calloused, not particularly 
tender.  In addition, although there was numbness at the end 
of the right 2nd toe and minimal loss of flexion of the 1st, 
2nd, and 3rd toes, nevertheless, the examiner also reported 
that the appellant had a normal gait and was able to walk on 
the heels and balls of the feet with no symptoms.  Thus, in 
November 1971, based on the evidence of record and the 
applicable laws and regulations, the RO determined that the 
overall disability picture warranted assignment of no greater 
than a 10 percent rating for moderate injury.  

In light of the above, the Board finds that the appellant's 
mere dispute with how the RO weighed the evidence at the time 
of the 1971 rating decision does not meet the standard of 
CUE.  In this regard, the appellant's contention that because 
he had a through-and-through wound with debridement, the 
regulations in effect at the time of the November 1971 rating 
mandated a 20 percent rating for a moderately severe muscle 
injury.  However, the Rating Schedule only mandated a 
minimum, moderate, 10 percent, rating for through-and-through 
wounds, which was provided at the time of the November 1971 
rating action.  In all other respects, the rater is required 
to evaluate the objective manifestations of the injury in 
assigning a rating.  Under 38 C.F.R. § 4.56(c) (1971), a 
moderately severe disability of muscles pertained to an 
injury involving a through-and-through or deep penetrating 
wound by a high velocity missile of small size or by a large 
missile of low velocity, with debridement or with prolonged 
infection or with sloughing of soft parts, intramuscular 
cicatrization.  38 C.F.R. § 4.56(c) (1971).  However, it was 
also noted under 38 C.F.R. § 4.56(c) (1971) that objective 
findings of a moderately severe disability included 
indications on palpation of moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscle in comparison to the sound side.  
In addition, tests of strength and endurance of muscle groups 
involved in comparison to the sound side gave positive 
evidence of marked or moderately severe loss.  Id.  In this 
regard, the October 1971 VA examination report is negative 
for any evidence of moderate loss of deep muscle substance or 
moderate loss of normal firm resistance of muscles, or 
evidence of moderately severe loss of the muscle group 
involved, which are objective findings of a moderately severe 
disability of Muscle Group X under 38 C.F.R. § 4.56(c) 
(1971).  Therefore, the evidence of record in November 1971 
did not compel the conclusion that there was a moderately 
severe disability of Muscle Group X under 38 C.F.R. § 4.73, 
Diagnostic Code 5310 (1971).  Moreover, the regulations state 
explicitly that the descriptions of the degrees of muscle 
injuries are merely "factors to be considered" and hence 
are not definitive and absolute.  38 C.F.R. § 4.56 (1971).  
Simply to allege CUE on the basis that the RO improperly 
weighed and evaluated the evidence, as the appellant does 
here, can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 40.  The Board finds, to the contrary, 
that the November 1971 rating decision was supported by the 
evidence then of record, and that the statutory and 
regulatory provisions extant at the time were correctly 
applied.  There is nothing in the evidence at the time of the 
November 1971 rating decision which would compel a 
conclusion, to which reasonable minds could not differ, that 
the appellant's residuals of a perforating gunshot wound to 
the right foot, Muscle Group X, warranted a 20 percent 
disability rating under Diagnostic Code 5310.  There was no 
undebatable error of law that would have manifestly changed 
the outcome, and the Board finds no CUE in the November 1971 
RO decision with regard to the assignment of a 10 percent 
disability evaluation for residuals of a perforating gunshot 
wound to the right foot, Muscle Group X.    


ORDER

The November 1971 decision, which granted service connection 
for the residuals of a perforating gunshot wound to the right 
foot, Muscle Group X, and assigned a 10 percent disability 
evaluation, was not clearly and unmistakable erroneous, and 
the appeal is denied.   


	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


